Case 1:20-cv-01066-TWP-DLP Document 16 Filed 04/24/20 Page 1 of 4 PageID #: 152



                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 PARADIGM LIVING CONCEPTS, LLC      )
 d/b/a PARADIGM HEALTH,             )
                                    )
                     Plaintiff,     )                       Case No. 1:20-cv-01066-TWP-DLP
                                    )
                v.                  )
                                    )
 GREAT LAKES ACQUISITION CORP. )
 d/b/a GREAT LAKES CARING a part of )
 the ELARA CARING NETWORK and       )
 COMMUNITY HOME HEALTH              )
 NETWORK OF INDIANA, LLC a          )
 part of the ELARA CARING NETWORK )
                                    )
                     Defendants.    )

     PLAINTIFF’S VERIFIED RESPONSE TO DEFENDANTS’ MOTION TO TRANSFER
                 VENUE OR IN THE ALTERNATIVE FOR DISMISSAL
                           & CONSENT TO TRANSFER

         Defendants, Great Lakes Acquisition Corp. d/b/a Great Lakes Caring, a part of the Elara

 Caring Network (“GLC” or “Elara Caring”) and Community Home Health Network of Indiana,

 LLC, a part of the Elara Caring Network (“Community”)(collectively “Defendants”) omitted

 material facts from their Motion to Transfer Venue or in the Alternative for Dismissal, misstated

 the facts, and engaged in ad hominem attacks on counsel for Plaintiff, Paradigm Living

 Concepts, LLC d/b/a Paradigm Health (“Paradigm”), accusing the undersigned of “irresponsible

 litigation” and surreptitious filings. [ECF Doc. 12 & 13]. While, as stated below, Paradigm

 consents to transfer this matter, pursuant to 28 U.S. Code § 1404(b), to the later filed and broader

 substantive lawsuit brought by GLC in Michigan federal court (the “Michigan Action”),1




 1
  The lawsuit was filed by GLC, on March 25, 2020, in the Eastern District of Michigan, Southern Division, Case
 No. 20-10781, against Paradigm, Amy Stone and Mitasha Owens.

                                                       1
Case 1:20-cv-01066-TWP-DLP Document 16 Filed 04/24/20 Page 2 of 4 PageID #: 153



 Paradigm feels compelled to address the inaccurate “facts” presented and omission of relevant

 and material facts by Defendants.

         Defendants would have this Court believe that Paradigm filed its declaratory judgment

 action for no good reason. What Defendants failed to tell the Court is that GLC/Elara Caring’s

 attorneys sent a letter to Amy Stone (“Stone”)2 on March 4, 2020, demanding that she

 immediately resign from her employment with Paradigm. A true and accurate copy of the letter

 is attached as Exhibit A. GLC/Elara Caring’s attorneys told Stone that she was in breach of her

 non-compete obligations in her employment agreement, that she “should not be employed with

 Paradigm” and that she should immediately end her employment with Paradigm. See Exhibit A.

 GLC/Elara Caring’s attorneys also sent a letter to Paradigm advising Paradigm of the matter and

 threatening immediate action if Paradigm continued to employ Stone. A true and accurate copy

 of the letter is attached as Exhibit B. Defendants’ omission of these material facts from their

 motion and supporting brief lacks any reasonable rationale and paints Paradigm in an unfair and

 prejudicial light.

         After receiving GLC’s threatening letters, Paradigm notified its attorney, Patrick

 Mastrian at Ogletree Deakins, who, in turn, reached out to GLC’s attorney to discuss the matter.

 No resolution had been reached and Paradigm felt that litigation would be necessary or was

 imminent. At the same time, Mr. Mastrian learned of a potential conflict and referred the matter

 to the undersigned counsel.3

         This is obviously a very challenging time for health care providers, like Paradigm, given

 the current pandemic. Paradigm is trying to devote its resources to its home care and hospice

 patients. Given the threats from GLC and demand that Stone’s employment be terminated,


 2
   Stone was employed by GLC/Elara Caring. She worked for GLC/Elara Caring in the central Indiana area, until she
 resigned in November 2019. She began working for Paradigm in December 2020.
 3
   Defendants make much ado about the undersigned counsel being married to Mr. Mastrian.
                                                        2
Case 1:20-cv-01066-TWP-DLP Document 16 Filed 04/24/20 Page 3 of 4 PageID #: 154



 Paradigm decided to seek certainty as to its rights and responsibilities with respect to Stone.

 Paradigm made the business decision to file a simple declaratory judgment in Indiana. Indiana is

 where Paradigm is located. Indiana is where Stone worked for GLC and where Stone works for

 Paradigm. The GLC and Paradigm referral sources and patients at issue are located in Indiana.

 The vast majority of witnesses are located in Indiana, and Indiana is where the alleged tortious

 interference and other actions took place.

         GLC responded by filing a broader action in in federal court in Michigan and then moved

 to transfer this action to the Michigan Action. In the Michigan Action, GLC sued Stone, Owens

 and Paradigm. Stone and Owens were employed by GLC and now work for Paradigm. Stone

 and Owens had employments agreements with GLC, which include a Michigan forum selection

 clause. GLC alleges that Owens and Stone breached the non-compete and non-solicitation

 provisions of their employment agreements and misappropriated confidential information. GLC

 claims that Paradigm tortiously interfered with Stone’s and Owens’s employment agreements

 and that Paradigm is bound by the forum-selection clauses their employment agreements. Thus,

 GLC seeks to transfer Paradigm’s declaratory judgment action regarding Stone’s employment

 agreement to the Michigan Action.

         While Paradigm disagrees with and contests Defendants’ allegations,4 given the broader

 substantive action and for the sake of conserving judicial resources and Paradigm’s resources in

 this very challenging time, Paradigm consents to transfer this action to the Michigan Action. By

 consenting to the transfer of this matter, Paradigm does not admit the enforceability of the

 restrictive covenants at issue or any of the “facts” or allegations made by Defendants. Paradigm

 expressly contests those matters and reserves all arguments, defenses and claims. Furthermore,

 4
   Defendants state that Stone used and shared confidential and competitively sensitive GLC information with
 Paradigm regarding its CAREtinuum program and that Paradigm has created and marketed an “imitation version of
 CAREtinuum.” These allegations are not true and GLC had no basis for making those allegations.

                                                      3
Case 1:20-cv-01066-TWP-DLP Document 16 Filed 04/24/20 Page 4 of 4 PageID #: 155



 by consenting to the transfer of this matter, Paradigm does not waive or consent to personal or

 subject matter jurisdiction in any action GLC may bring against Paradigm relating any other

 employee of Paradigm, including specifically Lissa Campbell (“Campbell”), or any other matter.

 GLC has threatened to take imminent action against Campbell. However, Campbell’s

 employment agreement has an Indiana forum selection provision and GLC’s counsel has stated

 that any action relating to Campbell would be filed in Indiana because her non-competition

 agreement calls for enforcement in Indiana.

 I AFFIRM UNDER THE PENALTIES OF PERJURY THAT THE ABOVE AND
 FOREGOING REPRESENTATIONS ARE TRUE AND CORRECT.

                                               Respectfully submitted,

                                               /s/ Debra A. Mastrian
                                               Debra A. Mastrian (17863-30)
                                               Linda L. Pence (13198-98)
                                               SmithAmundsen LLC
                                               201 N. Illinois Street, Suite 1400
                                               Indianapolis, IN 46204
                                               Phone: (317) 464-4100
                                               dmastrian@salawus.com
                                               lpence@salawus.com

                                 CERTIFICATE OF SERVICE

         I hereby certify that on April 24, 2020, a copy of the foregoing was filed electronically.
 Notice of this filing will be sent to all counsel of record through the Court’s Electronic Case
 Filing System. Parties may access this filing through the Court’s system.

                Renea E. Hooper                                     Eric J. Pelton
 Scopelitis, Garvin, Light, Hanson & Fury, P.C.                   Thomas J. Davis
             rhooper@scopelitis.com                                Ryan Bohannon
                                                      Kienbaum Hardy Viviano Pelton & Forrest,
                                                                       P.L.C.
                                                                epelton@khvpf.com
                                                                 tdavis@khvpf.com
                                                              rbohannon@khvpf.com


                                                      /s/ Debra A. Mastrian


                                                  4
